DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 3/1/2021 has been entered.  Claims 23-32 are pending in the application with claim 23 amended, claims 33-42 withdrawn, claims 1-22 cancelled.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed subject matter of  “a proximal steering mechanism positioned proximal to the distal steering mechanism, the proximal steering mechanism being operable to bend the proximal steerable portion by rotational movement of the proximal steering mechanism, independently of the distal steerable portion, wherein the proximal steering mechanism includes a second elongated lumen defined by a wall, wherein the second elongated lumen extends extending along the longitudinal axis of the catheter and the wall is rotatable about the longitudinal axis” in Lines 12-17 and “wherein the second elongated lumen is axially aligned with an access lumen extending proximally from the proximal steering mechanism, and wherein the distal and proximal working channels are configured to receive a visualization instrument through the access lumen” in Lines 22-24 of Claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 23 recites the limitations “a proximal steering mechanism positioned proximal to the distal steering mechanism, the proximal steering mechanism being operable to bend the proximal steerable portion by rotational movement of the proximal steering mechanism, independently of the distal steerable portion, wherein the proximal steering mechanism includes a second elongated lumen defined by a wall, wherein the second elongated lumen extends extending along the longitudinal axis of the catheter and the wall is rotatable about the longitudinal axis” in Lines 12-17 and “wherein the second elongated lumen is axially aligned with an access lumen extending proximally from the proximal steering mechanism, and wherein the distal and proximal working channels are configured to receive a visualization instrument through the access lumen” in Lines 22-24.  However, based on Applicant’s original disclosure, there does not appear to be support for a rotating wall of the proximal steering mechanism defining a second elongated lumen.  The examiner acknowledges the proximal steering mechanism is formed of rotating components (278,332) as shown in Figs. 24-25, however neither of these components define the second elongate lumen since there are additional structures within rotating components (278, 332) that define the boundaries of the second elongate lumen.  For example, sliding shaft (328), which is non-rotatable, appears to define the boundaries of the second elongate lumen and also axially aligns the second elongate lumen with the access lumen (Figs. 24-25, Par. 99).  Appropriate correction is required.

Response to Arguments
Applicant’s arguments with respect to claims 23-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art references (US 2006/0142694, US 5,611,777, US 2009/0264759, US 2009/0281524, US 2007/0260223) teach of mechanisms that rotate about a longitudinal axis of the handle to bend a distal tip of the medical device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430.  The examiner can normally be reached on Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN N HENDERSON/Primary Examiner, Art Unit 3795                                                                                                                                                                                                        July 10, 2021